Appeal by defendant from a judgment of the County Court, Orange County (Ritter, J.), rendered February 5, 1982, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
A review of the record indicates that defendant’s guilt was proven beyond a reasonable doubt (see Jackson v Virginia, 443 US 307; People v Kennedy, 47 NY2d 196). We have considered *719defendant’s other claims and find them to be without merit. Gibbons, J. P., O’Connor, Weinstein and Lawrence, JJ., concur.